                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jeffrey L. Bailey and Marlon E. Carter,

                      Plaintiffs,                 Case No. 19-cv-1024 (DWF/TNL)

 v.

 Metropolitan Council, First Transit, Inc.,
 Tim Ogren, Patricia Vold, Don Johnson,                       ORDER
 Troy D. Gustafson, Teamsters Local 120,
 and Dean Vinge,

                      Defendants,



 Jeffrey L. Bailey, 1418 130th Avenue, New Richmond, WI 54017 and Marlon E. Carter
 2600 21st Avenue North, Minneapolis, MN 55411 (pro se Plaintiffs);

 Brian Hentosz, Littler Mendelson, 625 Liberty Avenue, Pittsburgh, PA 15222 and Holly
 M. Robbins, Littler Mendelson, 80 South Eighth Street, Suite 1300, Minneapolis, MN
 55402 (for Defendants Metropolitan Council, First Transit, Inc., Ogren, Vold, Johnson
 and Vinge); and

 Katrina E. Joseph, Teamsters Local No. 120, 9422 Ulysses Street Northeast, Suite 120,
 Blaine, MN 55434 (for Defendants Gustafson and Teamsters Local 120).


      This matter is before the Court on Plaintiffs’ Motion to Deny Defendants’ Motion

for Admission Pro Hac Vice (ECF No. 71) and Plaintiffs’ 2nd Motion to Amend Amended

Complaint. (ECF No. 89). For the reasons set forth below, the Court will deny Plaintiffs’

motion to deny admission pro hac vice. The Court will also set a briefing schedule on the

motion to amend and related motions to dismiss.




                                              1
 I.    BACKGROUND

       Plaintiffs filed suit on April 12, 2019. They amended their complaint on June 11,

2019. (ECF No. 5). Approximately one month later, all Defendants but Johnson, who had

not yet been served, moved to dismiss the amended complaint. (ECF Nos. 11 & 17).

Plaintiffs subsequently served Johnson, who moved to dismiss the complaint on August

22, 2019. (ECF No. 79). Plaintiffs then moved to amend their complaint. (ECF No. 89).

       Shortly before the first two motions-to-dismiss were filed, Attorney Holly M.

Robbins moved for admission pro hac vice of Attorney Brian M. Hentosz, who is based in

Pennsylvania. (ECF No. 10). Robbins indicated that she was a resident of the State of

Minnesota and that she agreed to participate in the preparation and presentation of this case

and accept service of all papers as required by this Court’s local rules. Hentosz submitted

an affidavit in support of the motion indicating that he was admitted to the United States

District Court for the Western District of Pennsylvania and consenting to electronic service.

(ECF No. 10, p. 2). The Court granted the motion on July 10, 2019. (ECF No. 16).

       Plaintiffs now move to deny admission pro hac vice to Hentosz. (ECF No. 71). They

allege that he has misled and harassed them by acting as though he was licensed in

Minnesota even though he had not yet been admitted pro hac vice. They further note that

Minnesota communication laws are different than Pennsylvania laws, which they argue

“will cause arguments and conflicts when communicating when referring back to digital

notes.” (ECF No. 71, p. 2). They also argue that allowing an out-of-state attorney to

represent certain Defendants in this case adds unnecessary expense to them and that

Defendants have other local counsel who can represent them.

                                             2
II.    ANALYSIS

       An attorney not working for the United States or one of its officers or agencies, who

resides outside of Minnesota, and who is not admitted to practice before the Minnesota

Supreme Court may petition to appear before the Court pro hac vice. D. Minn. LR. 83.5(d).

The attorney seeking admission pro hac vice must be a member in good standing with

another federal district court and associate with an active member of this Court’s bar who

has agreed to participate in the presentation and preparation of the case, agreed to accept

service of all papers, and is a Minnesota resident, unless otherwise ordered. D. Minn. LR.

83.5(d)(2). In addition, a member of this Court’s bar must move for admission of the

attorney seeking pro hac vice admission. D. Minn. LR. 83.5(d)(3). The motion must be

accompanied by payment of the admission fee, be made on the form supplied by the Clerk

of Court, and include affidavits by both the attorney seeking pro hac vice admission and

the attorney with the nonresident attorney will be associating. D. Minn. LR. 83.5(d)(3).

       In this case, Robbins filed a motion for admission pro hac vice for Hentosz on the

appropriate form, with the appropriate filing fee, and accompanied by the appropriate

affidavits. (ECF No. 10). Hentosz, being a member in good standing of another federal

district court and having associated with an active member of the Court’s bar who has

agreed to all the requirements of Local Rule 83.5(d)(2), is eligible for pro hac vice

admission. This Court recognizing as much, granted the motion.

       The Court will not reconsider this decision. Plaintiffs have not filed a letter

requesting permission to file a motion for reconsideration. D. Minn. LR. 7.1(j). But even

if they had, there is no merit to their request. Local counsel has agreed to accept service of

                                              3
all papers in this case. Thus, Plaintiffs are incurring no additional expense by the admission

pro hac vice of Hentosz; they need only serve Hollins. Plaintiffs have also identified no

legal authority demonstrating that Hentosz has engaged in any conduct that would

constitute grounds to deny him admission pro hac vice. The fact that Hentosz contacted

them before being admitted pro hac vice is irrelevant. Minnesota Rule of Professional

Conduct 5.5, which applies to practice in this Court, see D. Minn. LR. 83.6, permits an

attorney to provide legal services on a temporary basis if the attorney reasonably expects

to be authorized to practice in this district. Nothing in the record suggests that Hentosz

exceeded the scope of practice authorized by the Rule 5.5.

       Finally, there is no reason for the Court to deny admission pro hac vice because of

differences between Minnesota and Pennsylvania communication laws. At first glance, this

argument appears non-sensical. But, based on other filings in this case (ECF No. 57-1, p.

3), it appears that Plaintiffs have a habit of recording conversations they have with defense

counsel (as well as with an administrative law judge in a related matter). Minnesota is a

“one-party” consent state, which means a person may record a communication with another

person without his or her consent, so long as the recording party is participating in the

conversation. Minn. Stat. § 626A.02, subd. 2(d). Pennsylvania, however, is a “two-party”

consent state, meaning that all parties to the communication must consent to it being

recorded. 18 Pa. Cons. Stat. §§ 5703, 5704(4). A person who violates the Pennsylvania law

is guilty of a third-degree felony. 18 Pa. Cons. Stat. § 5703. Thus, Plaintiffs appear to be

suggesting that the Court deny admission pro hac vice to an attorney because they would



                                              4
not be able to record that attorney without either obtaining his consent or without

committing a felony in Pennsylvania.

       Plaintiffs’ argument is patently absurd. It is highly unusual and inappropriate for a

litigant to record a conversation with another party. In fact, quite frankly, the Court can

think of no reason for a litigant to do so. And setting aside the question of whether Plaintiffs

should be permitted to record calls with opposing counsel without their consent, the Court

will absolutely not deny Defendants the right to their chosen counsel simply because

Plaintiffs would face the risk of criminal prosecution if they recorded conversations with

him or her. Plaintiffs are expected to treat opposing counsel with the same level of respect

and decorum that the Court would expect of any attorney appearing before it. They are also

expected to comply with state law.

       The Court will also take this opportunity to put Plaintiffs on notice. Plaintiffs have

repeatedly contacted Court staff for hearing dates on their motions and may appear at some

point before the Court for arguments on the motions-to-dismiss. This District’s Electronic

Device Policy expressly prohibits the use of electronic devices to photograph or record any

court proceeding, court office, or court staff member. That Policy has applied, now applies,

and shall apply to Plaintiffs. For purposes of emphasis and not limitation, however, the

Court here emphasizes that Plaintiffs must comply with this Policy. Should Plaintiffs fail

to do so, the Court will consider imposing fines, costs, and other significant sanctions,

including without limitation, confiscation of the device, and other matters identified in

Section III.7 herein.



                                               5
III.   CONCLUSION

       Therefore, based upon the record, memoranda, and proceedings herein, IT IS

HEREBY ORDERED as follows:

       1. Plaintiffs’ Motion to Deny Defendants’ Motion for Admission Pro Hac Vice
          (ECF No. 71) is DENIED.

       2. Plaintiffs shall read and familiarize themselves with the Policy on Use of
          Electronic Devices in U.S. Courthouses in the District of Minnesota. A copy of
          the policy is attached to this Order. Plaintiffs shall comply with this policy.

       3. On September 10, 2019, Plaintiffs moved to amend the complaint. (ECF No.
          89). Briefing on that motion shall occur pursuant to the District’s local rules. The
          matter shall be decided on the papers, without a hearing.

       4. Briefing on Defendant Don Johnson’s Motion to Dismiss Plaintiffs’ Amended
          Complaint (ECF No. 79) is stayed pending the Court’s decision on Plaintiffs’
          motion to amend their complaint. If necessary, the Court will set a briefing
          schedule on Johnson’s motion to dismiss after the Court decides the motion to
          amend.

       5. The September 30, 2019 and October 31, 2019 hearings on motions to dismiss
          (ECF Nos. 11 and 17) are also stricken from the Court’s calendar. If necessary,
          the Court will reschedule those hearings after the Court decides the motion to
          amend.

       6. All prior consistent orders remain in full force and effect.




                                 [continued on next page]




                                              6
      7. Failure to comply with any provision of this Order or any other prior consistent
         order shall subject the non-complying party, non-complying counsel and/or the
         party such counsel represents to any and all appropriate remedies, sanctions and
         the like, including without limitation: assessment of costs, fines and attorneys’
         fees and disbursements; waiver of rights to object; exclusion or limitation of
         witnesses, testimony, exhibits, and other evidence; striking of pleadings;
         complete or partial dismissal with prejudice; entry of whole or partial default
         judgment; and/or any other relief that this Court may from time to time deem
         appropriate.



Date: September 12, 2019                              s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota

                                               Bailey, et al. v. Metropolitan Council, et
                                               al.
                                               Case No. 19-cv-1024 (DWF/TNL)




                                           7
                                                    U.S. District Court, District of Minnesota




 Policy on Use of Electronic Devices in U.S. Courthouses in the
                     District of Minnesota
                              (Effective March 13, 2017)

Members of the public (including media representatives and attorneys) may bring
electronic devices (including smart phones, tablets, and laptops) into any U.S.
Courthouse in the District of Minnesota subject to the following restrictions:

   1. Subject to inspection. Any electronic device brought into a U.S. Courthouse may
      be inspected by a Deputy U.S. Marshal or Court Security Officer.

   2. No photography, recording, broadcasting, or transmission allowed. Unless
      specifically authorized by the Chief Judge or by a judge presiding over a
      ceremonial court proceeding, no person may use an electronic device to
      photograph or record any court proceeding, courtroom, court office, or court
      staff member, or to broadcast or otherwise transmit any part of any court
      proceeding.

   3. Use in courtrooms. Any electronic device that is brought into a courtroom must
      be powered off and stored away; an electronic device must not be held in any
      person’s hand. The presiding judge may authorize an exception to this rule for
      (1) a media representative or (2) an attorney who has appeared in the matter.

   4. Violations of this Policy. Any person who violates this Policy must be removed
      from a courtroom or courthouse by a Deputy U.S. Marshal or Court Security
      Officer. In addition, a Deputy U.S. Marshal or Court Security Officer may
      confiscate any electronic device from any person who violates paragraph 2 of this
      policy, provided that the Deputy U.S. Marshal or Court Security Officer
      immediately presents the device and the alleged violator to the presiding judge
      or Chief Judge.
